DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending
Claims 11-15 are now withdrawn from consideration
Claims 1, 5, 8 and 9 are currently amended
Claims 1-10 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 04/16/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Group I claims 1-10 in the reply filed on 07/13/2022 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
	With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive.  However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  
	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 8-9 states “upon an amount of particulates” and instead should state “upon an amount of the particulates” for further clarity.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/486134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough and are further read by claims 1-15 of copending Application No. 16/486134.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Erik et al. (WO 2015/094049 A1) (hereinafter “Erik”).

Regarding Claim 1:
Erik teaches a filter assembly (see FIGS. 1-4) (see page 1 lines 3-5 and 30-31), comprising:
a filter to remove particulates from a fluid flowing through the filter (see page 1 lines 32-33) (see page 4 lines 1-2);
electrodes attached to the filter (see page 7 lines 30-36) (see page 9 lines 5-11), the electrodes spaced apart in a direction that is cross-wise to a direction of a flow of the fluid (see page 7 lines 30-34 and lines 36-41) (see page 9 lines 5-11), wherein the electrodes comprise an interleaved arrangement of a first electrode and a second electrode (see page 7 lines 30-34 and lines 36-41) (see page 9 lines 5-11); and
a sensor (‘salt load determining means’) to measure an electrical characteristic of a space between the electrodes (see page 1 line 36 through page 2 line 4) (see page 2 lines 5-21) (see page 4 lines 38-40) (see page 5 lines 18-20), wherein the measured electrical characteristic varies depending upon an amount of particulates in the space (see page 1 line 36 through page 2 line 4) (see page 2 lines 5-21).
Although Erik discloses a plurality of electrodes, Erik does not explicitly teach a plurality of first electrodes and a plurality of second electrodes, as recited in amended, independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the electrodes of Erik to include a plurality of first electrodes and a plurality of second electrodes to achieve the desirable result of accurately and efficiently measuring an electrical characteristic with numerous electrodes attached to the filter (see MPEP VI B. Duplication of Parts) (see page 7 lines 30-36) (see page 9 lines 5-11).

Regarding Claim 2:
Erik teaches the filter assembly of claim 1, wherein the measured electrical characteristic comprises an electrical conductivity of the space between the electrodes (see page 1 line 36 through page 2 line 4) (see page 2 lines 5-21) (see page 4 lines 38-40) (see page 5 lines 18-20) (see page 7 lines 30-34 and lines 36-41).

Regarding Claim 3:
Erik teaches the filter assembly of claim 1, wherein the measured electrical characteristic comprises a capacitance of the space between the electrodes (see page 1 line 36 through page 2 line 4) (see page 2 lines 5-21) (see page 4 lines 38-40) (see page 5 lines 18-20) (see page 7 lines 30-34 and lines 36-41).

Regarding Claim 4:
Erik teaches the filter assembly of claim 1, wherein the measured electrical characteristic comprises an inductance of the space between the electrodes (see page 1 line 36 through page 2 line 4) (see page 2 lines 5-21) (see page 4 lines 38-40) (see page 5 lines 18-20) (see page 7 lines 30-34 and lines 36-41).

Regarding Claim 5:
Erik teaches the filter assembly of claim 1, wherein in the interleaved arrangement a respective first electrode is positioned between adjacent second electrode and a respective second electrode is positioned between adjacent first electrode (see page 7 lines 30-34 and lines 36-41) (see page 9 lines 5-11), and
wherein the measured electrical characteristic is of spaces between respective pairs of first and second electrodes in the interleaved arrangement (see page 1 line 36 through page 2 line 4) (see page 2 lines 5-21) (see page 4 lines 38-40) (see page 5 lines 18-20) (see page 7 lines 30-34 and lines 36-41).
Although Erik discloses a plurality of electrodes, Erik does not explicitly teach a plurality of first electrodes and a plurality of second electrodes, as recited in amended, independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the electrodes of Erik to include a plurality of first electrodes and a plurality of second electrodes, wherein a respective first electrode of the plurality of first electrodes is positioned between adjacent second electrodes of the plurality of second electrodes, and a respective second electrode of the plurality of second electrodes is positioned between adjacent first electrodes of the plurality of first electrodes, to achieve the desirable result of accurately and efficiently measuring an electrical characteristic with numerous electrodes attached to the filter (see MPEP VI B. Duplication of Parts) (see page 7 lines 30-36) (see page 9 lines 5-11).

Regarding Claim 6:
Erik teaches the filter assembly of claim 5, further comprising a first bus electrically connected to the plurality of first electrodes, and a second bus electrically connected to the plurality of second electrodes (see page 7 lines 30-34 and lines 36-41) (see page 8 lines 7-10) (see page 9 lines 5-11).

Regarding Claim 7:
Erik teaches the filter assembly of claim 6, further comprising a voltage source to drive the first bus to a reference voltage (see page 7 lines 30-34 and lines 36-41) (see page 8 lines 7-10) (see page 9 lines 5-11),
wherein the sensor has a measurement input electrically connected to the second bus (see page 7 lines 30-34 and lines 36-41) (see page 8 lines 7-10) (see page 9 lines 5-11).

Regarding Claim 8:
Erik teaches the filter assembly of claim 7, wherein the spaces between the respective pairs of first and second electrodes in the interleaved arrangement provide an overall resistance (see page 7 lines 30-34 and lines 36-41) (see page 8 lines 7-10) (see page 9 lines 5-11), the sensor comprising:
a resistor that forms a voltage divider with the overall resistance (see page 7 lines 30-34 and lines 36-41) (see page 8 lines 7-10) (see page 9 lines 5-11); and
a processor to compare a voltage of a node between the resistor and the overall resistance to the reference voltage (see page 2 line 37 through page 3 line 5) (see page 7 lines 30-34 and lines 36-41) (see page 8 lines 7-10) (see page 9 lines 5-11).

Regarding Claim 9:
Erik teaches the filter assembly of claim 1, wherein the sensor is to generate an alert in response to a comparison of the measured electrical characteristic to a specific threshold (see page 2 lines 23-31 – ‘generating a message’).

Regarding Claim 10:
Erik teaches the filter assembly of claim 1, further comprising:
an additional sensor to measure a further characteristic selected from among a temperature, a pressure, and a humidity (Examiner’s note:  Is Applicant trying to claim a Markush group?) (see page 2 lines 18-21) (see page 3 lines 33-34) (see page 4 lines 15-17) – ‘humidity’); and
a processor to output an indication of particulate accumulation at the filter based on the measured further characteristic and the measured electrical characteristic (see page 2 line 37 through page 3 line 5) (see page 7 lines 30-34 and lines 36-41) (see page 8 lines 7-10) (see page 9 lines 5-11).

Other References Considered
Claudon (U.S. 2013/0276514 A1) teaches a system and method for controlling a filter.

YOKOI et al. (U.S. 2012/0059598 A1) (hereinafter “Yokoi”) teaches a particulate matter detection device.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773